Citation Nr: 1618585	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  07-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, June 2008, November 2008, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the San Antonio Veterans Service Center.  In May 2012 the Board remanded the case to the RO for further development.


FINDING OF FACT

In May 2016, the Board received notice that the Veteran died in March 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims.  38 U.S.C.A. §§ 5121A , 7104 (West 2014); 38 C.F.R. §§ 3.1010 , 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2016, the Board received notice that the Veteran died in March 2016, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47   (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.1302  (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution is a living person who would be eligible to receive accrued benefits due to the claimant.  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  Id. 


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


